DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Hsiu-Feng Chu on March 8, 2021.

The application has been amended as follows: 
Claim 1; after line 19, insert new line - -further comprising a wireless transmission unit, - -
Claim 1; line 21, replace recitation of “transmits” with - - is able to transmit - - .
Claim 1; line 22, replace recitation of “a wireless” with - - the wireless - -.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,263,895 to Nagasaki in view of U.S. Pat. No. 9,964,134 to Tran.
Nagasaki ‘895 teaches limitations for a “power supply and signal transmitting device of a sensing bolt" - as shown in Fig 1, “wherein an end of the sensing bolt includes a first contact set" - including 20,21 and the ‘pad for loading a voltage to the strain gauges 20 and also for outputting an electric signal is provided on the thin wall portion 120’, “the power supply and signal transmitting device comprises: a cap module being a hollow structure" - 40, “to include a first accommodation space" - Including the space below 34 as shown in Fig 1, “and a second accommodation space" - including interior spaces above 31, “wherein the first accommodation space of the cap module is configured to cap an end of the sensing bolt" - the lower end as shown, “and the cap module comprises a cap circuit board module, which is disposed at a junction of the first accommodation space and the second accommodation space” - 31, “and the cap circuit board module includes a second contact set disposed on a surface of the cap circuit board module facing the first accommodation space to electrically contact the first contact set of the sensing bolt" - While contacts on the lower side of the board 31 are not explicitly shown, one of ordinary skill in the art would have considered teaching of same to be obvious if not inherent so as to compactly form an electrical connection between the strain gauges to the circuit board, “and the cap circuit board module comprises a third contact set disposed on a surface of the cap circuit board 
Although Nagasaki ‘895 doesn’t teach “a wireless transmission unit, wherein the power supply and siqnal transmittinq device of one sensinq bolt is able to transmit the information stored in the sensing bolt to the power supply and signal transmitting device of another sensing bolt through the wireless transmission unit to continue transmission to an external device”, Tran ‘134 discloses that it’s well known in the art of bolt monitoring to provide bolt monitoring circuitry with a wireless transmission unit that is able to transmit data from one bolt to the other as part of a network.  It would have been 
As regards claim 2, reference teaching of terminals 33 being provided for providing power and accessing signal information from the sensors anticipates the broadly-recited, alternative-phrased limitation of “the supply module comprises a power-supply unit, a power supply and antenna unit, or a power supply and signal connector unit".
As regards claim 3, reference teaching of portions of 40,41 at 130 anticipates the broadly-recited, alternative-phrased limitation of “the supply module, the cap module, and the sensing bolt are fitted together through a thread structure, a grasp structure, or a tight fit structure with the addition of a leak-proof device”, as well as “and the sensing bolt, the supply module, and the cap module clutch each other through a positioning point included in a main body of each one of the sensing bolt, the supply module, and the cap module" - illustrated points of mutual contact of each respective element of the prior art arrangement anticipates broad limitation.
As regards claim 4, reference teaches further limitation of "the cap module is made of a material that does not block signal transmission or a metallic material’1 -inasmuch as reference explicitly teaches transmitting information signal via terminals 33 through the module 40, the reference implicitly anticipates the broadly-recited limitation.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as obvious over U.S. Pat. No. 6,791,465 to Blagin in view of U.S. Pat. No. 9,964,134 to Tran.
Blagin ‘465 teaches limitations for a “power supply and signal transmitting device of a sensing bolt” - as shown in Fig 1, “wherein an end of the sensing bolt includes a first contact set” - including connections to capacitor 60, “the power supply and signal transmitting device comprises: a cap module being a hollow structure” - 40, “to include a first accommodation space” - including the space below 50 as shown in Fig 1, “and a second accommodation space” - including interior spaces above 52, “wherein the first accommodation space of the cap module is configured to cap an end of the sensing belt” - the lower end as shewn, “and the cap module comprises a cap circuit board module, which is disposed at a junction of the first accommodation space and the second accommodation space” - 52, “and the cap circuit board module includes a second contact set disposed on a surface of the cap circuit board module facing the first accommodation space to electrically contact the first contact set of the sensing bolt” - While contacts on the lower side of the board 52 are not explicitly shown, one of ordinary skill In the art would have considered teaching of same to be obvious If not inherent so as to compactly form an electrical connection between the capacitor to the circuit board, “and the cap circuit board module comprises a third contact set disposed on a surface of the cap circuit board module facing the second accommodation space” - While contacts on the upper side are not described specifically as such, one of ordinary skill in the art would have recognized contacts on the upper side of board 52 to be obvious if not an inherent teaching of the reference in order to provide electrical connection between the circuit board 52 and the electronic module 50, 
Although Blagin ‘465 doesn’t teach “a wireless transmission unit, wherein the power supply and siqnal transmittinq device of one sensinq bolt is able to transmit the information stored in the sensing bolt to the power supply and signal transmitting device of another sensing bolt through the wireless transmission unit to continue transmission to an external device”, Tran ‘134 discloses that it’s well known in the art of bolt monitoring to provide bolt monitoring circuitry with a wireless transmission unit that is able to transmit data from one bolt to the other as part of a network.  It would have been obvious to one of ordinary skill in the art to provide the bolt of Nagasaki ‘895 with a wireless transmission unit that is able to transmit data to another bolt as well known in the art in order to extend range of communication and/or reduce use of energy as well known in the art.
As regards claim 2, reference teaching of battery at 42 and structure for inductive coupling anticipates the broadly-recited, alternative-phrased limitation of “the supply module comprises a power supply unit, a power supply and antenna unit, or a power supply and signal connector unit”.

positioning point included in a main body of each one of the sensing bolt, the supply module, and the cap module” - illustrated points of mutual contact of each respective element prior art element anticipates broad limitation.
As regards claim 4, reference teaches further limitation of “the cap module is made of a material that does not block signal transmission or a metallic material” -inasmuch as reference explicitly teaches transmitting information signal via inductive coupling, or alternatively radio transmission, the reference implicitly anticipates the broadly-recited limitation.
As regards claim 5, reference description of electronic and security functions provided by the arrangement anticipates broad limitation for “the cap circuit board module comprises a microprocessor, a wireless transmission unit, and a protective circuit unit, and the microprocessor electrically connects the wireless transmission unit, the protective circuit unit, the second contact set, and the third contact set, and the wireless transmission unit is configured to perform wireless signal transmission, and the protective circuit unit is configured to prevent the sensing bolt from being damaged by overcurrent and sends out an immediate warning if power capacity reaches a predetermined lower limit”.

Allowable Subject Matter
Claims 6-11 are allowed.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677